United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 15, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-30947
                         Summary Calendar



EARL A ROBINSON

                     Plaintiff - Appellant

     v.

UNITED STATES OF AMERICA, FEDERAL BUREAU OF INVESTIGATION,
LEON HUSS, DANIEL J WEHR, FRED P HARPER, JR, CITY OF MAMOU,
PHYLLIS SOILEAU, CHARLES R ISRAEL, TODD ORTIS, NICHOLAS SOILEAU,
ET AL

                     Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 6:04-CV-2098
                       --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Earl A. Robinson, Louisiana prisoner # 390863, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 suit as

frivolous and for failure to state a claim upon which relief may

be granted pursuant to 28 U.S.C. § 1915(e)(2)(B).   Robinson has

filed two appellate briefs, the second of which includes a letter

asking that the court consider that brief on appeal.     We construe

this as a motion to substitute briefs, which is granted.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-30947
                                 -2-

     Robinson argues that his complaint should not have been

dismissed under Heck v. Humphrey, 512 U.S. 477 (1994).    He has

not shown, however, that a majority of his claims would not

necessarily imply the invalidity of his conviction.    Therefore,

the district court did not err.    See Heck, 512 U.S. at 486-87;

Stephenson v. Reno, 28 F.3d 26, 27 (5th Cir. 1994).    The district

court also properly determined that the numerous state

prosecutors and the state court judge named as defendants were

entitled to absolute immunity.    See Boyd v. Biggers, 31 F.3d 279,

284-85 (5th Cir. 1994).

     Robinson also argues that the district court erroneously

dismissed certain private citizens because they were not state

actors when these parties conspired with police to fabricate

charges and evidence.   In addition to calling into question the

validity of his conviction, Robinson’s conspiracy claim is

conclusional, and the district court did not err.     See Heck, 512

U.S. at 486-87; Mills v. Criminal Dist. Court No. 3, 837 F.2d

677, 679 (5th Cir. 1988).

     Robinson contends that numerous federal and state entities

failed to investigate his complaints that other defendants had

violated his constitutional rights.   The alleged failure to

investigate complaints and to take action in response to them

does not provide a basis for a civil rights suit.     See Oliver v.

Collins, 904 F.2d 278, 281 (5th Cir. 1990).
                            No. 05-30947
                                 -3-

     Robinson’s appeal is without arguable merit and is

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is dismissed.      See

5TH CIR. R. 42.2.   Robinson is cautioned that the dismissal of

this appeal as frivolous, and the district court’s dismissal of

his complaint as frivolous and for failure to state a claim,

count as strikes under 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).    If he accumulates

three strikes under § 1915(g), he will not be able to proceed in

forma pauperis (IFP) in any civil action or appeal filed while he

is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See § 1915(g).

     MOTION TO SUBSTITUTE BRIEFS GRANTED; APPEAL DISMISSED;

SANCTION WARNING ISSUED.